                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA



ALATNA VILLAGE COUNCIL, et al.,

             Plaintiffs,
       v.                                      Case No. 3:20-cv-00253-SLG

CHAD PADGETT, in his official capacity
as Alaska State Director for the U. S.
Bureau of Land Management, et al.,

             Defendants,
       and

AMBLER METALS, LLC, et al.,

             Intervenor-Defendants.



      ORDER RE UNOPPOSED MOTION SEEKING EXTENSION OF SCHEDULE

             Upon consideration of Defendants’ Unopposed Motion Seeking

Extension of Schedule at Docket 36, IT IS ORDERED that the motion is hereby

GRANTED.

      The schedule as previously established at Docket 23 for proceedings in this

matter shall be modified as follows:

      1.     Defendants shall file and serve the additional production of the

administrative records in accordance with Local Civil Rule 16.3(b)(1)(B) on or before

April 20, 2021.
        2.    Any party contesting the sufficiency of the administrative record will

identify their concerns and confer with counsel for Defendants on or before May 20,

2021.

        3.    The deadline for filing any motion to supplement the administrative

record shall be June 21, 2021.

        4.    If a motion is filed in accordance with paragraph 3 above, the deadline

for any response to the motion shall be 30 days after service of the motion, and the

deadline for any reply shall be 14 days after service of any responses.

        5.    Any party may seek a further extension of time if necessary to review

the administrative record and attempt to resolve any issues without contested

motions.

        6.    If no motion is filed in accordance with paragraph 3 above, Counsel shall

submit a joint motion or status report(s) on or before June 28, 2021, proposing a

schedule for briefing or further proceedings.

        Dated this 17th day of February, 2021 at Anchorage, Alaska.

                                                    /s/ Sharon L. Gleason
                                                    UNITED STATES DISTRICT JUDGE




Case No. 3:20-cv-00253-SLG, Alatna Village Council, et al. v. Padgett, et al.
Order re Unopposed Motion Seeking Extension of Schedule
Page 2 of 2
